Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
“Fittings” is a nonce term coupled with the functional language “configured to couple a corresponding one of the plurality of stator to the duct ring” with reciting any sufficient structure to perform the claimed function (compare to claim 5 which recites additional structure to perform the recited function), and “fittings” is not preceded by a structural modifier.
“Attachment interface” is a generic placeholder which is coupled with the functional language “configured to couple to a structure of the duct ring”, “configured to couple to … stators” or “configured to at least partially receive a spindle.” No structure is recited to perform the recited function (compare to claims 4, 16 which recite additional structure to perform the recited function).  Lastly, “attachment interface is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Note
The examiner notes the preambles: “for a ducted-rotor aircraft” in the apparatus claims.  
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application Laid-open No. H06-167300 A (Chiyou hereinafter).
For claim 1, Chiyou teach in at least FIG. 2, a duct comprising: a hub 56 that is configured to support a rotor 30, 40; a duct ring 50 that defines a trailing edge 60 (60’ FIG. 4); and a plurality of stators 55 that extend outward from the hub 56, wherein the duct ring 50 is coupled to each of the plurality of stators 55 such that all or substantially all of each of the plurality of stators is located aft of the trailing edge 60 of the duct ring 50.
i.e. the duct ring 50 is concentric to the hub 56).
For claim 8, the stators 55 extend radially outward from the hub 56 (see machine translation, page 3, line 2: “stators 55 extending inward in the radial direction.)”
Similar to claim 1 above, for claim 9, Chiyou teach in at least FIG. 2, a duct comprising: a duct ring 50 that defines a trailing edge 60 (60’ FIG. 4); and a first pair of stators 55 that are coupled to the duct ring 50, wherein the first pair of stators 55 are coupled to the duct ring 50 such that each of the first pair of stators is located aft of the trailing edge 60 of the duct ring 50.
For process claim 18, Chiyou teaches a method for decreasing noise (see translation paragraph 0004) generated by a ducted rotor in at least FIG. 2 comprising: providing a duct ring 50 that defines a trailing edge 60; and coupling a plurality of stators 55 to the duct ring such that all or substantially all of each of the plurality of stators 55 is positioned aft of the trailing edge of the duct ring 50.  

Claim(s) 1-3, 5, 7-15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2019/0184785 A1 (Stauter hereinafter).
For claim 1, Stauter teaches most clearly in FIG. 7-9, a duct comprising: a hub 60 that is configured to support a rotor 42; a duct ring 70 that defines a trailing edge; and a plurality of stators 62 that extend outward from the hub 60, wherein the duct ring 70 is coupled to each of the plurality of stators 62 such that all or substantially all of each of the plurality of stators 62 is located aft of the trailing edge of the duct ring 70.  See paragraph 0042.
For claim 2, Stauter teaches a plurality of fittings 76, each of the plurality of fittings configured to couple a corresponding one of the plurality of stators 62 to the duct ring 70 (see paragraph 0040).
For claim 3, Stauter teaches each of the plurality of fittings 76 defines: a first attachment interface that is configured to couple to structure of the duct ring 70 (see paragraph 0040); and a second 
For claim 5, Stauter shows in at least FIG. 8, a portion between the interfaces that is deemed to be a neck (note region adjacent to distal end 80, and reference number 76 shows in FIG. 8).
For claim 7, the duct ring 70 surrounds a portion of the hub 60 (i.e. the duct ring 70 is concentric to the hub 60).
For claim 8, the stators 62 extend radially outward from the hub 60 (see FIG. 7 or 9).

Similar to claim 1 above, for claim 9, Stauter teaches in at least FIG. 7-9, a duct comprising: a duct ring 70 that defines a trailing edge; and a first pair of stators 62 that are coupled to the duct ring 70, wherein the first pair of stators 62 are coupled to the duct ring 70 such that each of the first pair of stators 62 is located aft of the trailing edge of the duct ring 70.  See paragraph 0042.
For claim 10, Stauter teaches a second pair of stators 62 (i.e. any 3rd and 4th stator 62) that are also coupled to the duct ring 70, wherein the second pair of stators ae coupled to the duct ring 70 such that substantially all of each of the second pair is located aft of the trailing edge of the duct ring 70. See paragraph 0042.
For claim 11, Stauter teaches a hub 60 that is configured to support a rotor 42. Wherein each of the first pair of stators and each of the second pair of stators 62 is coupled tot eh hub 60.  
For claim 12, Stauter teaches each stator 62 of the first pair of stators and the second pair of stators extends radially outward from the hub 60.  
For claim 13, the duct ring 70 surrounds a portion of the hub 60 (i.e. the duct ring 70 is concentric to the hub 60).
For claim 14, Stauter teaches a plurality of fittings 76, each of the plurality of fittings configured to couple a corresponding one of the plurality of stators 62 to the duct ring 70 (see paragraph 0040).


For process claim 18, Stauter teaches a method for decreasing noise (see paragraph 0042) generated by a ducted rotor in at least FIG. 7-9 comprising: providing a duct ring 70 that defines a trailing edge; and coupling a plurality of stators 62 to the duct ring 70 such that all or substantially all of each of the plurality of stators 62 is positioned aft of the trailing edge of the duct ring 70.  See paragraph 0042.  
For claim 19, Stauter teaches a plurality of fittings 76, each of the plurality of fittings defining  a first attachment interface that is configured to couple to structure of the duct ring 70 (see paragraph 0040) and a second attachment interface that is configured to couple to a corresponding one of the plurality of stators (see paragraph 0041), coupling the first attachment interface of each of the plurality of fittings to the duct ring 70 (paragraph 0040), and coupling the second attachment interface of each of the plurality of fittings to a corresponding one of the plurality of stators 62 (paragraph 0041).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauter as applied to claim 19 above, and further in view United States Patent Application Publication No. 2010/0111698 A1 (Wiedeman et al. hereinafter).
As to claim 20, Stauter teaches providing a hub 60 that is configured to support a rotor 42 having a plurality of blades 46, but it isn’t clear if the hub 60 is coupled to each of the plurality of stators 62 or if the hub 60 and stators 62 are integrally formed.   
A coupling and an integrated forming for relatively stationary components are well known equivalents in the art of fans.
Nevertheless, Wiedeman et al. disclose in at least paragraph 0042 the use of hub grooves 154-162 adapted to receive radially inner ends of stators 104-112 to fixedly couple the stators 104-112 to the hub 144 of the fan.
Because Stauter has stators 62 coupled to the hub 60, but the connection isn’t clear, and Wiedeman et al. clearly show attaching stators 104-112 to the hub 144 with hub grooves 154-162, it .  

Allowable Subject Matter
Claims 4-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The additional features in claims 4 and 16 of: the duct ring having first and second annular spars, the first attachment interface comprising a protrusion configured to be coupled between the first and second spars, and the second attachment interface comprising an insert configured to be received in a corresponding one of the plurality of stators is neither shown nor disclosed in the cited art above and would be improper hindsight reasoning to make the changes to arrive at the claimed combination of features.  
Similarly, the additional features in claims 6 and 17 of: a third attachment interface that is configured to at least partially receive a spindle that is rotatably coupleable to a fuselage of an aircraft is neither shown nor disclosed in the cited art above and would be improper hindsight reasoning to make the changes to arrive at the claimed combination of features.  

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 210364374 U is cited for showing a ducted ring for an aircraft having a beam 1 angled aft from the duct 9.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799